Citation Nr: 9913045	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  94-13 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for porphyria cutanea 
tarda as secondary to exposure to herbicide agents.

3.  Entitlement to service connection for chloracne as 
secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife

ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.  This appeal arises from an April 1992 rating 
decision of the Philadelphia, Pennsylvania, regional office 
(RO) which denied service connection for Hepatitis.  The 
notice of disagreement was received in December 1992.  The 
statement of the case was issued in January 1993.  The 
veteran's substantive appeal was received in February 1993.

The matter also stems from a July 1994 rating action that 
denied service connection for porphyria cutanea tarda as 
secondary to exposure to herbicide agents.  The notice of 
disagreement was received in September 1994.  The statement 
of the case was issued in November 1994.  The veteran's 
substantive appeal was received in March 1995.

Additionally, this appeal arises from a December 1994 rating 
action that denied service connection for chloracne as 
secondary to exposure to herbicide agents.  The notice of 
disagreement was received in March 1995.  The statement of 
the case was issued in October 1996.  The veteran's 
substantive appeal was received in November 1996.

On October 7, 1998, a hearing was held in Washington, DC, 
before Iris S. Sherman, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1998).  During the course of this hearing, the 
veteran filed additional medical records that had not been 
previously considered by the RO.  However, in an attached 
statement, the veteran waived review of the additional 
evidence by the RO and the issuance of a supplemental 
statement of the case.  Therefore, pursuant to 38 C.F.R. 
§ 20.1304(c) (1998), that evidence need not be considered by 
the RO.


REMAND

While it is clearly the responsibility of the claimant to 
present evidence of a plausible claim, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the 
Department of Veterans Affairs (VA), when on notice that 
relevant evidence may exist which might render the claim 
plausible, has a responsibility under 38 U.S.C.A. § 5103(a) 
to let the claimant know what evidence is required.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  However, once the 
VA informs the claimant of the necessity of that evidence, 
there must be some degree of probability that the appellant 
will be able to obtain said evidence.  Marciniak v. Brown, 10 
Vet. App. 198 (1997).  In this case, the Board notes that the 
veteran indicated, in a statement received in September 1991, 
that Dr. Delaney from the Wilkes-Barre VA Medical Center 
(VAMC) had opined that the veteran had contracted his 
Hepatitis C through repeated use of needles given during his 
inservice immunizations.

Thus, the veteran has put the VA on notice that additional 
evidence may exist which might provide a causal connection 
between his military service and diagnosed Hepatitis C, and 
he has identified the source of that evidence.  The Board 
concludes that the VA has a duty to notify the appellant 
regarding the procurement and submission of any such 
additional evidence as per 38 U.S.C.A. § 5103(a) (West 1991).

During the course of this appeal, statements from various 
physicians have been submitted in support of the veteran's 
claim for service connection for porphyria cutanea tarda and 
chloracne as secondary to herbicide exposure.  Notably, in a 
letter dated in March 1990, Ronald A. Codario, M.D., reported 
that he had reviewed the veteran's medical records with 
regard to his porphyria cutanea tarda.  He stated that 
porphyria cutanea tarda was a condition that was associated 
with exposure to herbicides like Agent Orange, and that a 
"skin biopsy" indicating epidermal inclusion cysts was also 
consistent with herbicide exposure.  He advised the veteran 
to apply for disability benefits for service-connected 
porphyria cutanea tarda.  He also indicated that he had co-
authored a booklet for the Pennsylvania Vietnam Veterans 
Health Initiative Commission that contained references to 
porphyrins and porphyria.

In a subsequent letter dated in October 1994, Dr. Codario 
stated that the veteran suffered from porphyria cutanea 
tarda.  He said porphyria cutanea tarda was known to be 
secondary to Agent Orange exposure.  He indicated that 
porphyria cutanea tarda was a very rare disease that could go 
undetected for many years.  In this regard, Dr. Codario 
remarked that it normally took several years to develop 
porphyria cutanea tarda following exposure to chemicals like 
Agent Orange.  He added that the veteran had had skin 
biopsies demonstrating epidermal inclusion cysts which was 
seen in patients with chloracne.  He noted that he had 
reviewed the veteran's medical records in 1990 and 1994.

Considering these statements, an opinion was solicited from a 
VA physician in April 1995.  The examiner indicated that the 
veteran was initially diagnosed as having porphyria cutanea 
tarda in 1989.  He stated that the major feature of porphyria 
cutanea tarda was photosensitivity, and that the symptoms and 
signs of porphyria cutanea tarda were cutaneous lesions in 
light-exposed areas such as the face.  After reviewing the 
veteran's medical records, the examiner observed that the 
veteran did not seek medical help for a skin problem in 
service or within the one (1) year presumptive period.  The 
examiner made no findings as to whether the veteran's 
porphyria cutanea tarda could have been caused by his 
exposure to herbicide agents.  There were also no references 
with regard to the veteran's diagnosed chloracne.

Given the medical opinions discussed above, the veteran's 
claims folder should be forwarded to a physician specializing 
in dermatology for an opinion as to the relationship between 
the veteran's porphyria cutanea tarda and chloracne and his 
alleged exposure to herbicide agents.  In this regard, the 
Board must consider only independent medical evidence to 
support findings.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Further, the VA has a duty to assist a claimant in 
the development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his or her claim includes the procurement 
of medical records to which the claimant has made reference.  
Littke v. Derwinski 1 Vet. App. 90 (1990).  It also includes 
the procurement of a medical opinion where necessary.  See 
Ashley v. Brown, 6 Vet. App. 52 (1993) (obtaining an advisory 
medical opinion is a viable way for the Board to fulfill its 
duty to assist an appellant).

During the course of his October 1998 personal hearing, the 
veteran reported that he had sought treatment for a skin rash 
through the Wilkes-Barre VAMC in 1973.  There is no evidence 
that the RO has attempted to obtain these medical records.  
As VA treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); See 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Those 
records should also be obtained and associated with the 
claims folder.

Finally, the Board notes that the veteran raised the issue of 
service connection for Hepatitis C as secondary to porphyria 
cutanea tarda during his October 1998 personal hearing.  To 
avoid, piecemeal adjudication of the claim, this issue should 
be addressed by the RO.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should inform the veteran that 
a medical statement from any medical 
professional, including the 
aforementioned VA physician, attesting to 
a relationship between immunization shots 
received in service and his Hepatitis C 
would be useful in establishing a well-
grounded claim for service connection.  
If such evidence is received, the RO 
should determine if there is a well 
grounded claim for service connection for 
Hepatitis C.  If so, any additional 
development warranted by the duty to 
assist should be accomplished.

2.  The RO should inform the veteran that 
a medical statement from Dr. Codario, 
citing authority and investigation for 
all conclusions reached, would be useful 
in establishing the veteran's claim for 
service connection for porphyria cutanea 
tarda and chloracne as secondary to 
exposure to herbicide agents.  The 
veteran should also be advised that he 
may submit additional medical evidence 
that would help to establish an 
etiological relationship between the 
veteran's porphyria cutanea tarda and/or 
chloracne and herbicide exposure.  
Furthermore, the veteran should be asked 
to provide the complete names and 
addresses of all VA and non-VA medical 
providers from whom he received treatment 
for either disability since his discharge 
and who performed biopsies of his skin.  
Any records indicated which are not 
already contained in the claims folder 
must be obtained.  Finally, the veteran 
should be invited to submit photographs 
or copies thereof revealing the presence 
of a skin condition in Vietnam, as 
alleged.

3.  The RO should inform the veteran that 
it will consider the issue of secondary 
service connection for Hepatitis C.  He 
should be given the opportunity to submit 
additional argument and/or medical 
evidence to support his claim.  If a well 
grounded claim is submitted, all 
appropriate development should be 
undertaken.  The RO should thereafter 
issue a Supplemental Statement of the 
Case on this issue.  The veteran should 
be informed of the need to file a 
substantive appeal if he wishes the Board 
to consider this decision.

4.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Wilkes-Barre VAMC and any other 
known VA facility since 1973.  Once 
obtained, all records must be associated 
with the claims folder.

5.  The RO should contact Dr. Codario and 
request that he provide a more detailed 
statement as to the bases of his medical 
opinion that the veteran's porphyria 
cutanea tarda and/or chloracne was caused 
by his exposure to herbicide agents.  To 
that extent, the physician should be 
requested to include a complete 
rationale, citing authority and 
investigation, for all conclusions 
reached.  

6.  After the above development has been 
completed and all records have been 
associated with the claims folder, the 
veteran should be scheduled for an 
examination by a dermatologist.  All 
indicated tests and studies should be 
accomplished, and the claims folder 
should be made available to the examiner 
prior to the examination.  

The examiner should consider all material 
contained in the claims folder.  The 
evidence considered by the examiner 
should include, but not be limited to, 
the statements from Dr. Codario 
containing the opinion that the veteran's 
porphyria cutanea tarda and skin disorder 
were caused by his exposure to Agent 
Orange in service.  Any additional 
medical evidence submitted by Dr. Codario 
should also be reviewed by the examiner.  
The reasons for any opinion rendered by 
the examiner should be discussed in 
detail with, if feasible, citations to 
authority and investigation for all 
conclusions reached.  If the physician 
disagrees with any opinion of record, he 
or she should give the reasons for any 
disagreement.

The examiner should confirm whether the 
veteran has chloracne and the basis for 
rendering such a diagnosis.  The examiner 
should be asked to determine whether it 
is at least as likely as not that the 
veteran's porphyria cutanea tarda and/or 
any currently existing chloracne is 
attributable to herbicide exposure in 
Vietnam.  In answering this question, the 
standard of proof that is underlined must 
be utilized.  If the answer is in the 
negative, the approximate date of the 
onset of each disability should be noted.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested medical review does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

8.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  In so doing, the RO is reminded 
that service connection for porphyria 
cutanea tarda and/or chloracne as 
secondary to herbicide exposure may be 
established on a direct basis.  See 
Combee v. Brown, 34 F. 3d 1039 (Fed Cor. 
1994).  If any decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional medical information.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


